Citation Nr: 0111369	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-04 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for the residuals of a 
right wrist fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that continued the veteran's service 
connected residuals of a right wrist fracture at a 10 percent 
evaluation.  The veteran disagrees with this level of 
evaluation.


REMAND

The veteran and his representative contend that an increased 
rating is warranted for the veteran's residuals of a right 
wrist fracture, currently evaluated as 10 percent disabling.

At the outset, the Board notes that there has recently been a 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).   

In the instant case, the Board notes that the veteran was 
never informed that he was free to submit to the RO any 
private medical records which he might have in his possession 
that are related to any treatment he may have received for 
his residuals of a right wrist injury.  Under the VCAA, there 
is imposed on VA a duty to provide notice of the information, 
medical evidence and lay evidence necessary to support a 
claim.  

Further, the Board notes that, in the report of the veteran's 
VA examination dated October 1999, the veteran indicates that 
his right wrist problems do have an impact on his employment.  
Again, under the VCAA, the veteran should be notified that he 
is free to submit such information as statements from his 
employers regarding any impairment in his work ability due to 
his service connected disability.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1. The veteran should be asked to provide 
the names of any private or VA medical 
practitioners who have treated him for 
his residuals of a right wrist 
fracture.  After obtaining the 
necessary waivers, the RO should 
attempt to obtain any available 
records.  If any requested records are 
not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his representative so notified.  The 
veteran should also be notified that 
he is free to submit any pertinent 
medical or other records in his 
possession, particularly any relevant 
employment records, and the RO should 
afford him the opportunity to do so.

2. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
The RO should consider all formal or 
informal guidance provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also 
should be considered. 

3. After completion of the requested 
development, and any other development 
deemed warranted by the record and the 
Veterans Claims Assistance Act of 
2000, to include a VA examination if 
warranted, the RO should consider the 
veteran's claim in light of all 
pertinent evidence and all pertinent 
legal authority.  The RO must provide 
full reasons and bases for its 
determinations.  In the event another 
VA examination is found to be 
necessary, the veteran should be 
notified of the consequences of a 
failure to report, without good cause, 
to a scheduled VA examination under 
the provisions of 38 C.F.R. § 3.655 
(2000).  

4. If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




